


Exhibit 10.1




PROMISSORY NOTE




Principal




$3,500,000.00

Loan Date




04-14-2020

Maturity




06-01-2021

Loan No

Call / Coll

Account

Officer

Initials

References in the boxes above are for the Lender’s use only and do not limit the
applicability of this document

to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.




Borrower:

Repro Med Systems, Inc.

Lender:

KeyBank National Association

 

24 Carpenter Rd.

 

NY-CBS-Manhattan

 

Chester, NY 10918-1057

 

11 E. 22nd Street

 

 

 

New York, NY 10010




Principal Amount: $3,500,000.00

Date of Note: April 14, 2020




PROMISE TO PAY. To repay Borrower’s loan, Repro Med Systems, Inc. (“Borrower”)
promises to pay to KeyBank National Association (“Lender”), or order, in lawful
money of the United States of America, the principal amount of Three Million
Five Hundred Thousand & 00/100 Dollars ($3,500,000.00) or so much as may be
outstanding, together with interest on the unpaid outstanding principal balance
of each advance. Interest shall be calculated from the date of each advance
until repayment of each advance.

 

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on June 1, 2021. In addition, Borrower will pay
regular monthly payments of all accrued unpaid interest due as of each payment
date, beginning June 1, 2020, with all subsequent interest payments to be due on
the same day of each month after that. Unless otherwise agreed or required by
applicable law, payments will be applied to first pay interest accrued to the
day Lender receives the payment, then to bring principal current, then to pay
any late fees, and then Lender will apply any remaining balance to reduce
principal. Borrower will pay Lender at Lender’s address shown above or at such
other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an index which is the Prime Rate announced by
Lender (the “Index”). The Index is not necessarily the lowest rate charged by
Lender on its loans and is set by Lender in its sole discretion. Lender will
tell Borrower the current Index rate upon Borrower’s request.  The interest rate
change will not occur more often than each day that the Index changes. The
interest rate will change automatically and correspondingly on the date of each
announced change of the Index by Lender. Borrower understands that Lender may
make loans based on other rates as well. The Index currently is 3.250% per
annum. Interest on the unpaid principal balance of this Note will be calculated
as described in the “INTEREST CALCULATION METHOD” paragraph using a rate of
0.750 percentage points under the Index (the “Margin”), resulting in an initial
rate of 2.500% per annum based on a year of 360 days. If Lender determines, in
its sole discretion, that the Index has become unavailable or unreliable, either
temporarily, indefinitely, or permanently, during the term of this Note, Lender
may amend this Note by designating .a substantially similar substitute index.
Lender may also amend and adjust the Margin to accompany the substitute index.
 The change to the Margin may be a positive or negative value, or zero. In
making these amendments, Lender may take into consideration any then-prevailing
market convention for selecting a substitute index and margin for the specific
Index that is unavailable or unreliable. Such an amendment to the terms of this
Note will become effective and bind Borrower 10 business days after Lender gives
written notice to Borrower without any action or consent of the Borrower.
NOTICE: Under no circumstances will the interest rate on this Note be more than
the maximum rate allowed by applicable law.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due.  Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse,” or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to : KeyBank National
Association, NY-CBS-Manhattan, 11 E. 22nd Street, New York, NY 10010.

 

LATE CHARGE. If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment or $25.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding an
additional 3.000 percentage point margin (“Default Rate Margin”). The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no default.  However, in no event will the interest
rate exceed the maximum interest rate limitations under applicable law.

 

--------------------------------------------------------------------------------




PROMISSORY NOTE

(Continued)

Page 2

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

Cure Provisions. If any default, other than a default in payment, is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within fifteen (15) days; or (2) if the cure requires more
than fifteen (15) days, immediately initiates steps which lender deems in
lender’s sole discretion to be sufficient to cure the default and thereafter
continues and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.

 

LENDER’S RIGHTS. Upon default, lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Borrower agrees to pay all costs and expenses Lender
incurs to collect this Note. This includes, subject to any limits under
applicable law, Lender’s reasonable attorneys’ fees and lender’s legal expenses
whether or not there is a lawsuit, including reasonable attorneys’ fees and
expenses for bankruptcy proceedings (including efforts to modify or vacate any
automatic stay or injunction), and appeals. If not prohibited by applicable law,
Borrower also will pay any court costs, in addition to all other sums provided
by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial in any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of New
York without regard to its conflicts of law provisions. This Note has been
accepted by lender in the State of New York.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $20.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account and whether evidenced by a certificate of
deposit). This includes all accounts Borrower holds jointly with someone else
and all accounts Borrower may open in the future. However, this does not include
any IRA or Keogh accounts, or any trust accounts for which setoff would be
prohibited by law. Borrower authorizes Lender, to the extent permitted by
applicable law, to charge or setoff all sums owing on the indebtedness against
any and all such accounts.

 

--------------------------------------------------------------------------------




PROMISSORY NOTE

(Continued)

Page 3

 

LINE OF CREDIT. This Note evidences a revolving line of credit. Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph. Lender may, but need not, require that all oral
requests be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. Borrower agrees to be liable for all sums either: (A)
advanced in accordance with the instructions of an authorized person or (8)
credited to any of Borrower’s accounts with lender. The unpaid principal balance
owing on this Note at any time may be evidenced by endorsements on this Note or
by lender’s internal records, including daily computer print-outs. Lender will
have no obligation to advance funds under this Note if: (A} Borrower or any
guarantor is in default under the terms of this Note or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Note; {B} Borrower or any guarantor ceases
doing business or is insolvent; (C) any guarantor seeks, claims or otherwise
attempts to limit, modify or revoke such guarantor’s guarantee of this Note or
any other loan with Lender; (D) Borrower has applied funds provided pursuant to
this Note for purposes other than those authorized by Lender; or {E) Lender in
good faith believes itself insecure.

 

ANNUAL ADMINISTRATIVE FEE. Borrower will pay an annual administrative fee of
$1,000.00 on the date of the Note and $1,000.00 on each subsequent anniversary
date of the Note. This fee does not constitute the commitment of Lender to make
advances under the Note.

 

AUTHORIZATION TO CHARGE DEPOSIT ACCOUNT FOR LOAN PAYMENTS. Borrower hereby
authorizes Lender automatically to deduct from Borrower’s designated deposit
account (“Account”), payments due on the loan on the date each payment is due.

 

Borrower authorizes Lender to deduct amounts subject to change without prior
notification to Borrower of the new amount to be deducted due to: (1) late
charges assessed; {2) delinquent amounts due or {3) any other payment amount
required under the terms of the loan. If the funds in the Account are
insufficient to cover any payment, Lender shall not be obligated to advance
funds to cover the payment. Lender shall not be liable for dishonoring checks or
other items due to insufficient funds caused by the honoring of this
Authorization.

 

Borrower may terminate this authorization by giving not less than three (3) days
prior written notice to the Loan Services Department. This authorization may be
terminated at any time by Lender.

 

CANCELLATION; PRINCIPAL PAYMENTS REQUIRED. Lender has the right, at any time and
for any reason, to (a) refuse to make an individual advance, or (b) cancel
Borrower’s right to obtain any further advances under this Note. Upon
cancellation , Lender may, at its sole discretion and upon prior written notice
to Borrower, require Borrower to begin making monthly payments of principal in
the amount specified in this section, plus accrued interest and fees and other
amounts due under the Note, and Borrower agrees to make such payments as
required. For loans with an unpaid balance of $25,000 or more at the time of
cancellation, the monthly principal payment amount will be equal to 1.67% of the
unpaid balance. For loans with an unpaid balance of less than $25,000 , the
monthly principal payment amount will be equal to 2.08% of the unpaid balance.
Borrower shall make such principal payments until all amounts owing under the
Note are paid in full unless demand is earlier made by Lender. Borrower agrees
that nothing contained in this Note shall limit or otherwise affect Lender’s
right to demand payment of amounts due hereunder.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

BUSINESS LOAN AGREEMENT. The terms and conditions set forth in any Business Loan
Agreement executed by Borrower apply to the Loan evidenced by this Note. In the
event of a conflict between the terms of this Note and the Business Loan
Agreement, the terms of the Business Loan Agreement will control.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note, and unless otherwise expressly stated in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE

INTEREST RATE PROVISIONS. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
BORROWER:

 

 

REPRO MED SYSTEMS, INC.

 

 

 

 

 

By: /s/ Karen Fisher

Karen Fisher, CFO of Repro Med Systems, Inc.

By: /s/ Manuel Marques

Manuel Marques, COO of Repro Med Systems, Inc.

 

--------------------------------------------------------------------------------